DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear what “sending the second audio signal to a first device, such that the first device performs a voice processing operation on the second audio signal” encompasses. The “such that” language reads as if the voice processing is an intended result and not an active step, or can also be interpreted to mean that the second audio signal is sent to a first device in such a way that voice processing is performed. For the purposes of the art rejection below, the claims is interpreted as the second audio signal is sent to the first device and the first device performs a voice processing operation on the second signal.
Claims 8 and 15 are rejected for the same reason as claim 1 above.
Claims 2-7, 9-14 and 15-18 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7-8, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2014/0324421 A1) hereinafter “Kim.”
As to claim 1, Kim discloses a voice processing method, comprising: 
collecting a first audio signal (¶0072, Figs. 1 and 3-4. “The voice collecting device collects a user voice to generate a first voice signal.”); 
processing the first audio signal using a preset algorithm to obtain a second audio signal (¶0075-0076, Figs. 1 and 3-4. “The voice collecting device removes an echo from the first voice signal.” “The voice collecting device may perform voice processing including beamforming and source separation on a second voice signal obtained via echo cancellation.”); and 
sending the second audio signal to a first device, such that the first device performs a voice processing operation on the second audio signal (¶0077-0078, Figs. 1 and 3-4. “The voice collecting device transmits the voice-processed second voice signal to the display device.” “The display device transmits the second voice signal to a voice recognition server and receives a voice recognition result from the voice recognition server.”).
	As to claim 5, Kim discloses wherein the method is carried out by a voice processing device which is externally connected with the first device (¶0037, Figs. 1 and 2. Voice collecting device 100 externally connected to display device 200.).
	As to claim 7, Kim discloses wherein the method is carried out by a voice processing device which is remote from the first device (¶0037, Figs. 1 and 2. Voice collecting device 100 externally connected to display device 200.).
	As to claim 8, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above. Further reference is made to Fig. 2 showing a processor and memory.
	As to claims 12 and 14, they are rejected under claim 8 using the same rationale as claims 5 and 7 above.
	As to claim 15, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same rationale as claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1, 8 and 15.
	As to claim 2, Kim discloses wherein the collecting the first audio signal comprises: 
after receiving a recording instruction sent by the first device, starting to collect the first audio signal (¶0082, Fig. 5. “The display device receiving the input start signal transmits an audio signal to the voice collecting device.”).
	Kim does not expressly disclose wherein the recording instruction is sent by the first device when the first device detects that the first device opens a preset application.
	However, Kim (¶0068) discloses the display device implementing applications. Voice command/search based applications for smart TVs which instruct the user to “speak now” are well known in the art. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to send a recording instruction to begin recording when such an application is activated. The motivation would have been to notify the user to begin their voice command.
As to claim 6, Kim does not expressly disclose wherein the voice processing device is connected with the first device through a 4-section audio cable of 3.5 mm.
However, connecting with a cable instead of wirelessly is well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. The motivation would have been it is obvious to try due to limited possibilities, either wired or wireless connection. A 3.5mm audio cable is also a standard audio cable.
As to claims 9 and 16, they are rejected under claims 8 and 15 using the same motivation as claim 2 above.
As to claim 13, it is rejected under claim 8 using the same motivation as claim 6 above.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1, 8 and 15 above, in view of Petersen et al. (US 2015/0049892 A1) hereinafter “Petersen.”
As to claim 3, Kim does not expressly disclose receiving a control instruction sent by the first device, the control instruction including an angle range for picking up a sound; and 
adjusting a sound pickup direction according to the angle range included in the control instruction.
Kim in view of Petersen discloses receiving a control instruction sent by the first device, the control instruction including an angle range for picking up a sound (Petersen, ¶0114-0118, Figs. 2b and 3. Listening direction (i.e. angle range for picking up sound) of microphone array 4 is controlled by remote control 8 based on hearing aids 6, 6’.); and 
adjusting a sound pickup direction according to the angle range included in the control instruction (Petersen, ¶0114-0118, Figs. 2b and 3. Listening direction of microphone array 4 is adjusted.).
Kim and Petersen are analogous art because they are from the same field of endeavor with respect to external microphone arrays for improved sound pickup.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to focus the listening direction, as taught by Petersen. The motivation would have been to make it easier to hear speech in noisy environments by improving SNR (Petersen, ¶0107 and 0113).
As to claim 10, it is rejected under claim 8 using the same motivation as claim 3 above.
As to claim 17, it is rejected under claim 15 using the same motivation as claim 3 above.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied to claims 1, 8 and 15 above, in view of Cord ("How to use the Roku remote and all its features." Cord Cutters News, 22 Oct. 2020, www.cordcuttersnews.com/how-to-use-roku-remote/.). 
As to claim 4, Kim does not expressly discloses receiving a third audio signal sent by the first device; and 
sending the third audio signal to a second device for playing.
Kim in view of Cord discloses receiving a third audio signal sent by the first device (Cord, p. 4 under “Private listening.” Sound from tv to remote to headphones. pp. 3-4 under “Voice commands” further discloses the remote collects voice signals.); and 
sending the third audio signal to a second device for playing (Cord, p. 4 under “Private listening.” Sound from tv to remote to headphones.).
Kim and Cord are analogous art because they are from the same field of endeavor with respect to external voice command devices for TVs.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to output audio from the remote to headphones, as taught by Cord. The motivation would have been for private listening (Cord, p. 4 under “Private listening.”).
As to claim 11, it is rejected under claim 8 using the same motivation as claim 4 above.
As to claim 18, it is rejected under claim 15 using the same motivation as claim 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654